            Case 1:19-cv-01260-CJN Document 13 Filed 02/14/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
HAWAII FIREARMS COALITION,             )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-1260 (CJN)
                                       )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
            Defendant.                 )
______________________________________ )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated December 19, 2019, the Parties submit the

following status report in this Freedom of Information Act (“FOIA”) case. The Parties hereby

state as follows:

       1.       Plaintiff has requested records from the Federal Bureau of Investigation (“FBI”)

regarding Hawaii’s requirement that firearms purchasers, registrants, and owners be included in

the FBI’s Rap Back database. See Complaint (ECF No. 1) at 6; Ex. A (ECF No. 1-1).

       2.       As previously reported by the Parties, the FBI has completed its search and

processing of potentially responsive. On September 30, 2019, the FBI made its first interim

production of responsive records to Plaintiff, for which the FBI reviewed 501 pages and released

251 pages to Plaintiff. In October 2019, the FBI made its second interim production to Plaintiff,

for which the FBI reviewed 504 pages and released 198 pages to Plaintiff. On December 2,

2019, the FBI made its third and final production to Plaintiff, for which the FBI reviewed 209

pages and released 73 pages to Plaintiff.
             Case 1:19-cv-01260-CJN Document 13 Filed 02/14/20 Page 2 of 4



        3.       Subsequent to its December production, the FBI provided Plaintiff with a Vaughn

Index of the agency’s withholdings on January 29, 2020. Based on its review of the FBI’s

Vaughn Index, Plaintiff has identified several issues with respect to the FBI’s withholdings under

FOIA Exemption 5. The FBI is currently reviewing its withholdings in light of Plaintiff’s

identified issues and is currently working on its response to Plaintiff.

        4.       The Parties believe that additional time would be beneficial to allow the Parties to

continue to confer regarding the FBI’s withholdings and to attempt to resolve this matter

amicably and potentially without the need for any judicial determinations. Accordingly, the

Parties respectfully request that the Court permit the Parties to file a joint status report no later

than April 14, 2020, further updating the Court regarding the Parties’ progress in moving this

litigation toward a resolution. A proposed order is attached.

                                        Respectfully submitted,

                                        /s/ Stephen D. Stamboulieh
                                        Stephen D. Stamboulieh
                                        Stamboulieh Law, PLLC
                                        P.O. Box 4008
                                        Madison, MS 39130
                                        (601) 852-3440
                                        stephen@sdslaw.us
                                        DC District Court Bar# MS0009

                                        Alan Alexander Beck
                                        Law Office of Alan Beck
                                        2692 Harcourt Drive
                                        San Diego, CA 92123
                                        (619) 905-9105
                                        Hawaii Bar No. 9145
                                        Alan.alexander.beck@gmail.com
                                        DC District Court Bar# HI001

                                        Counsel for Plaintiff


                                        TIMOTHY J. SHEA, D.C. Bar. No. 437437
                                        United States Attorney
                                                   2
Case 1:19-cv-01260-CJN Document 13 Filed 02/14/20 Page 3 of 4




                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                      Chief, Civil Division

                By:    /s/ Christopher Hair
                      CHRISTOPHER HAIR, PA Bar No. 306656
                      Assistant United States Attorney
                      555 Fourth Street, N.W.
                      Washington, D.C. 20530
                      (202) 252-2541
                      christopher.hair@usdoj.gov

                      Counsel for Defendant




                               3
          Case 1:19-cv-01260-CJN Document 13 Filed 02/14/20 Page 4 of 4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
HAWAII FIREARMS COALITION,             )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-1260 (CJN)
                                       )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
            Defendant.                 )
______________________________________ )

                                      [PROPOSED] ORDER

       In light of the Parties’ joint status report, it is hereby ORDERED that the Parties shall

file another joint status report on or before April 14, 2020, further updating the Court regarding

the Parties’ progress in bringing this litigation toward a resolution.




_________________________                              ____________________________
Date                                                   Hon. Carl J. Nichols
                                                       UNITED STATES DISTRICT JUDGE
